Citation Nr: 0429308	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  00-24 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a chronic heart 
disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a left ring finger 
disorder.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for chronic right shoulder 
residuals.

ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




INTRODUCTION

The veteran had honorable service from September 1973 to 
September 1975 and from April 18, 1977 to September 13, 1985.  
An unappealed administrative decision in January 1993 
determined that the veteran's service for the time period 
from September 14, 1985 to October 11, 1991 was under other 
than honorable conditions constituting a bar to VA benefits 
for that period of service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  An April 1999 RO rating decision declined to 
reopen a claim for service connection for a chronic heart 
disorder.  The RO reopened the claim in November 2000, but 
denied the claim on the merits.  In pertinent part, a 
November 2000 RO decision denied claims for service 
connection for hypertension, a right thumb disorder, a left 
ring disorder and sinusitis as well as a claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
right shoulder residuals.

The case was initially before the Board in October 2002 at 
which time the Board conducted additional development of the 
claims under the authority provided by 38 C.F.R. 
§ 19.9(a)(2).  Subsequently, the United States Court of 
Appeals for the Federal Circuit invalidated the portion of 
38 C.F.R. § 19.9(a)(2) which authorized the Board to review 
evidence not initially considered by the RO without obtaining 
a waiver of review from the claimant.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  The Board remanded the case again to the 
RO in July 2003 for review of the evidence obtained by the 
Board.

In February 2004, the RO granted service connection for 
residuals of a fractured right thumb and assigned an initial 
non-compensable evaluation.  This is a complete grant of 
benefits sought.  The RO continued the denials of the other 
claims, issued a Supplemental Statement of the Case (SSOC), 
and returned the claims to the Board for further appellate 
review.


REMAND

The veteran claims that he injured his right shoulder during 
an episode of hypotension with dizziness related to an over 
prescription of VA medications.  Subsequent to the SSOC 
issued on February 2004, VA enacted regulations to implement 
the statutory provisions of 38 U.S.C.A. § 1151 (West 2002) 
which authorize the award of VA compensation for additional 
disability caused by VA hospital care, medical or surgical 
treatment and examination.  69 Fed. Reg. 46426 (Aug. 3, 
2004).  These regulatory provisions, which has restated the 
concept of "carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault" to reflect 
ordinary common-law principles of negligence as well as 
defined what is considered "additional disability," have 
not been considered by the RO.  The Board must remand this 
claim for consideration of these pertinent provisions of law.  

The Board next notes that its' October 2002 development 
efforts included an attempt to obtain records related to the 
veteran's application for disability benefits from the Social 
Security Administration (SSA).  Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (possibility that SSA records could 
contain relevant evidence, to include medical opinion as to 
etiology, it cannot be foreclosed as irrelevant to appeal).  
In April 2003, SSA responded to the information request by 
indicating that the records needed to be obtained from the 
jurisdictional office in Houston, Texas.  The Board must 
defer adjudication of the service connection claims as VA 
must make continuing efforts to obtain the SSA records until 
either such records are obtained or that further efforts to 
obtain such records prove futile.  38 U.S.C.A. § 5103A(b)(3) 
(West 2002).

On remand, the RO should send the veteran a VCAA letter which 
notifies him of the recent changes to 38 C.F.R. §§ 3.358, 
3.361 and 3.362 and also advises him to submit any evidence 
in his possession which he deems pertinent to his claims on 
appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send the veteran a VCAA 
letter which notifies him of the recent 
changes to 38 C.F.R. §§ 3.358, 3.361 and 3.362 
and also advises him to submit any evidence in 
his possession which he deems pertinent to his 
claims on appeal.  

2.  The RO should make exhaustive attempts to 
obtain all legal and medical documents related 
to the veteran's application for disability 
benefits with the Houston, Texas SSA office.

3.  The RO should obtain the veteran's VA 
clinic records since January 2004.

4.  If the benefit sought on appeal remains 
denied, the veteran and his representative, if 
any, should be provided with an SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal.  
An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




